              Case 20-10553-CSS          Doc 1208   Filed 03/29/21   Page 1 of 1




                         IN THE UNITED STATES BANKRUPTCY
                       COURT FOR THE DISTRICT OF DELAWARE

In re:                                          :    Chapter 7
                                                :
ART VAN FURNITURE, LLC, et al.                  :    Bankruptcy No. 20-10553 (CSS)
                                                :    (Jointly Administered)
                                   Debtors      :
                                                :

                                   ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that the Motion for Admission Pro Hac Vice of Deputy

Attorney General James S. Wise of the Commonwealth of Pennsylvania, Office of Attorney

General is granted.




                                                                                     J.




         Dated: March 29th, 2021                    CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                       UNITED STATES BANKRUPTCY JUDGE
